Citation Nr: 0315262	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  94-39 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hemorrhoids, claimed as 
secondary to service-connected anal fissure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from March 1963 to April 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In a May 18, 2003, decision, the Board deferred consideration 
of the claim herein at issue while it developed additional 
evidence.  That evidence having been developed in a manner 
favorable to the appellant, the Board will proceed to a 
decision on the merits.  


FINDING OF FACT

The evidence supports a finding that the appellant's 
hemorrhoid disorder is related to the service-connected anal 
fissures.  


CONCLUSION OF LAW

Hemorrhoids are proximately due to or the result of service-
connected anal fissures.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  
The Board finds that VA has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the claim.  If there were any deficiency of 
notice or assistance, it would not be prejudicial to the 
appellant, given the favorable nature of the Board's decision 
with regard to the issue on appeal.  No further assistance in 
developing the facts pertinent to the issues is required.  

The claimant seeks to establish service connection for 
hemorrhoids secondary to service-connected anal fissure.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection on a 
secondary basis is warranted when it is demonstrated that a 
disorder is proximately due to or the result of a disorder of 
service origin.  38 C.F.R. § 3.310 (2002).  To establish 
service connection on a secondary basis for a disorder 
clearly separate from the service-connected disorder, there 
must present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  When 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In May 2003, the Board ordered that an appropriate VA medical 
facility afford the appellant an examination to determine 
whether he had chronic internal hemorrhoids and, if so, the 
etiology of that disorder.  The examiner was to opine whether 
it was at least as likely as not that a current internal 
hemorrhoid disorder was caused by or aggravated (made worse) 
by the appellant's service-connected anal fissure.  

VA examination in June 2003 included a review of the record.  
Past history revealed itching, burning, and bleeding in the 
rectal area in 1964 while serving in Korea, with diagnosis of 
an anal fissure.  Surgical repair was done there.  Over the 
years, he had recurrent symptoms and hemorrhoids.  The 
examiner noted that a VA examination in November 1992 found a 
history of anal fissures with surgical repair in 1964, 
recurrent symptomatology, and thickening and tenderness in an 
anal examination.  VA treatment records in November 2001 
further showed post-hemorrhoidectomy and lateral 
sphincterotomy from bleeding and rectal pain; there were 
current findings of bleeding and pain with defecation.  A 
colonoscopy in March 2002 reported diverticulitis, 
hypertrophied papilla, and healing fissure.  Examination 
revealed decreased lumen size and loss of elasticity at the 
anal opening, some signs of leakage, some raw areas at 12 and 
3 o'clock, mild tenderness, and no evidence for external 
thrombosis or hemorrhoids.  The diagnoses were status post 
fissure surgery and status post sphincterotomy and 
hemorrhoidectomy.  The examiner concluded that the appellant 
had continuing symptoms by history since his most recent 
surgery in November 2001.  The examiner opined that it was at 
least as likely as not that his hemorrhoidal disorder was 
caused or aggravated by his service-connected anal fissure 
and subsequent surgery in Korea.  

The appellant has service-connected anal fissures, and the 
record includes current evidence of a hemorrhoidal disorder.  
The VA examiner's opinion in June 2003 supports the 
appellant's contentions that his current hemorrhoidal 
disorder is related to the service-connected anal fissures.  
It is the determination of the Board that the evidence 
supports entitlement to service connection for hemorrhoids as 
secondary to the service-connected anal fissures.  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hemorrhoids as secondary to the 
service-connected anal fissures is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

